 1   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 2   jvorhis@nossaman.com
     50 California Street, 34th Floor
 3   San Francisco, CA 94111
     Telephone: 415.398.3600
 4   Facsimile:     415.398.2438
 5   Attorneys for Plaintiff COLLEEN STEWART
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10   COLLEEN STEWART,                          Case No: 2:17-cv-02418-TLN-KJN
11                Plaintiff,                   STIPULATION AND ORDER TO
                                               CONTINUE DEPOSITION OF COLLEEN
12         vs.                                 STEWART
13   PROPERTY AND CASUALTY INSURANCE           Date Action Filed: October 12, 2017
     COMPANY OF HARTFORD,
14
                  Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 Case No. 2:17-cv-02418-TLN-KJN
                    STIPULATION AND ORDER TO CONTINUE STEWART DEPOSITION
 1             1.        Pursuant to Eastern District of California L.R. 143, Plaintiff and Defendant
 2   hereby stipulate to continue the Deposition of Colleen Stewart currently scheduled for July 18,
 3   2019.
 4             2.        At the outset of this case, the Court set a number of discovery and pretrial
 5   deadlines. See, ECF No. 7. During the course of this action, the parties stipulated to extend the
 6   discovery deadline multiple times, including extensions of Plaintiff’s deposition and other
 7   discovery provided by Defendant to address Ms. Stewart’s health issues. See, e.g., ECF Nos. 9,
 8   13, 23.
 9             3.         Ms. Stewart’s continued deposition is currently set for July 18, 2019.
10             4.        Ms. Stewart continues to suffer adverse health circumstances and has requested to
11   move her deposition. Accordingly, the parties have agreed that Ms. Stewart’s deposition shall
12   proceed on August 22, 2019 in Sacramento. Defendant has informed Plaintiff that this is the last
13   extension it will grant. The parties agree that if Plaintiff fails to attend her deposition as agreed
14   to and ordered on August 22, 2019, Defendant may move the Court for appropriate relief and/or
15   sanctions, and that such motion will not be subject to the current discovery motion cut off.
16             5.        Four other continuances have been requested in this case and granted, three
17   related to Ms. Stewart’s health issues.
18             6.        No other dates will be affected in this action by the continuance of Ms. Stewart’s
19   deposition.
20   Date:          July 16, 2019                           NOSSAMAN LLP
                                                            JAMES H. VORHIS
21
                                                            By: /s/ James H. Vorhis
22                                                                 James H. Vorhis
23                                                          Attorneys for Plaintiff COLLEEN STEWART
24   Date:      July 16, 2019                               JOHNSTON | SMITH, ALC
                                                            ANN K. JOHNSTON
25
                                                            By: /s/ Ann K. Johnston
26
                                                                   (as authorized on July 16, 2019)
27                                                                 Ann K. Johnston

28                                                          Attorneys for Defendant PROPERTY AND
                                                            CASUALTY INSURANCE COMPANY OF
                                                            HARTFORD
                                                    -1-               Case No. 2:17-cv-02418-TLN-KJN
                           STIPULATION AND ORDER TO CONTINUE STEWART DEPOSITION
 1
                                                 ORDER
 2
            The Deposition of Colleen Stewart currently scheduled for July 18, 2019 is ordered to
 3
     take place on August 22, 2019 in Sacramento. If Plaintiff fails to attend her deposition as agreed
 4
     to and ordered on August 22, 2019, Defendant may move the Court for appropriate relief and/or
 5
     sanctions, and such motion will not be subject to the current discovery motion cut off.
 6

 7
            IT IS SO ORDERED.
 8

 9
     DATED: July 17, 2019
10                                                          Troy L. Nunley
11                                                          United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -2-               Case No. 2:17-cv-02418-TLN-KJN
                      STIPULATION AND ORDER TO CONTINUE STEWART DEPOSITION
